By the court.
B. effected a valid insurance upon his own life for $1000 for his own benefit, and kept it alive by due payment of premiums. Having neither wife, nor child, and becoming fond of the daughter of a friend (at the time *233less than nine years old), he assigned the policy to her and delivered it to her father for her. B. died, and under an agreement, to which the insurance company, the child’s guardian and B.’s administrator were, parties, the company paid the money to the administrator. The guardian consented to this without prejudice to his claim, and afterwards recovered a judgment against the administrator for the amount in his hands.
Meld: One who has obtained a valid insurance upon his own life, may dispose of it as he sees fit in the absence of prohibitory legislation, or contract stipulation. It is immaterial, in such case, that the assignee has no insurable interest in the life. See Clarke’s Adm’r. v. Allen, 11 Rhode Island, 439; Valton v. The Life Insurance Co., 20 N. Y., 32; St. John v. Life Ins. Co., 13 Id., 31; Ashley v. Ashley, 3 Simon’s Ch. Rep., 149.

Judgment affirmed.